Opinión concurrente del
Juez Asociado Señor Blanco Lugo
en la cual concurre el Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 28 de junio de 1968
Desde el día 25 de agosto de 1967 Emilio Matos Ríos inició gestiones judiciales para que se dejara sin efecto una resolución de la Junta Estatal de Elecciones de fecha 21 anterior que denegó “la solicitud hecha por la agrupación ‘Progresista Federado’ ” para que (i) se cambiara su nombre de Partido Progresista Federado a Partido Progresistas Uni-dos, (ii) se eliminaran las insignias de la palma real y las palmas cruzadas sometidas en las peticiones de inscrip-ción y se dejara únicamente la palma de cocos como insignia de la mencionada agrupación, y (iii) se sustituyera la directiva por otras personas mencionadas en la solicitud. Cinco *393meses y medio después, (1) en 13 de febrero de 1968, recayó sentencia favorable al peticionario. Se revocó la resolución impugnada y se ordenó, previa la radicación en la Junta Estatal de ciertos documentos, la inscripción de la agrupa-ción política con el nombre de Partido Progresistas Unidos y la insignia de la palma de cocos.
No es hasta el 19 de febrero que Carlos Westerband y Modesto Rivera Ramos, en su carácter de presidentes de dos agrupaciones denominadas Frente Unidos Puertorriqueño y Partido Federal Unionista Agrícola, solicitan intervención alegando que la sentencia dictada les afectaba en forma adversa y directa. Después de una vista durante la cual los pretensos interventores presentaron prueba testifical y docu-mental, el tribunal de instancia declaró sin lugar la solicitud de intervención.(2)
No incidió el tribunal de instancia. Las Reglas 21.1 y 21.2 constituyen el derecho aplicable.(3) La intervención *394después de dictada una sentencia no es usual, reviste carác-ter excepcional, y sólo poderosas razones la justifican. Debe demostrarse que los interventores quedarán obligados pol-las resultancias del fallo, Mercado Riera v. Tribunal Superior, 89 D.P.R. 276, 281 (1963), Gerena v. Lamela, 79 D.P.R. 578 (1956), y que posiblemente queden expuestos a que se les’ oponga la excepción de cosa juzgada, Barron y Holtzoff, Federal Practice and Procedure, vol. 2, § 597, pág. 373. No estamos convencidos de que los pronunciamientos de la sen-tencia afecten cualquier derecho que pueda reclamar Modesto Rivera Ramos sobre la insignia de la palma basándose en el supuesto de prioridad en su uso a que se refiere en su solicitud de intervención como "antelación en el tracto registrar’.
Por otro lado, considerada la solicitud como una de inter-vención permisible, Regla 21.2, el criterio normal para deter-minar su procedencia reside en la discreción del tribunal, guiada por las disposiciones de la propia regla que requiere “oportuna solicitud” y la consideración de si “la intervención dilatará indebidamente o perjudicará la adjudicación de los derechos de las partes originales.” Véase, Barron y Holtzoff, op. cit, § 594, págs. 365-366. Es innegable que la solicitud se presentó en el último momento posible y no cabe duda de que permitir la intervención a estas alturas perjudicará a las partes originales demorando la adjudicación final de una controversia que por la proximidad de las elecciones ge-nerales de 1968 debe resolverse pronta y definitivamente. *395Además, la única cuestión común de hecho y de derecho que pueden tener los interventores en el pleito principal se refiere al uso de la insignia' de la palma para fines electorales, y en este respecto, su posición no es antagónica, sino más bien germana, con la del demandante. Su comparecencia sólo injertaría la controversia sobre la prioridad en el uso de dicha insignia, y esto claramente introduce un nuevo issue. En estos casos la intervención no es favorecida. Barron y Holtzoff, op. cit, § 597 pág. 376. Véase además, Moore, Federal Practice (2a. ed.), vol. 4, § 24.10.
Finalmente no podemos desapercibir que el esfuerzo de los interventores, según revela la prueba y sus propios actos y manifestaciones, (4) no está genuinamente dirigido a re-clamar una insignia para la gesta comicial, sino más bien a impedir que se utilice por la agrupación de Matos Ríos.
Debe confirmarse la resolución del tribunal de instancia que negó la intervención.
—O—

 Luego de varios incidentes preliminares sobre desestimación — que dio margen a una sentencia parcial — y traslado, en 9 de octubre se con-cedió a las partes un término de 20 días para presentar cierta prueba documental y memorandos, a cuyo recibo se entendería el pleito sometido para decisión. En 24 de noviembre se accedió a una solicitud de prórroga de 10 días pedida por el demandante; en 5 de diciembre se concedió un término adicional improrrogable de 10 días que vencería el 15 de diciembre para radicar el memorando.


Por haber desistido Matos Ríos del uso de la palabra Unidos en el nombre de su agrupación cualquier intervención de Westerband es académica.


“21.1. Como cuestión de derecho
“Mediante oportuna solicitud, cualquier persona tendrá derecho a intervenir en un pleito (a) cuando por ley o por estas reglas se le confiere un derecho incondicional a intervenir; o (b) cuando la representación del interés del solicitante por las partes ya en litigio fuere o pudiere resultar inadecuada y el solicitante fuere o pudiere ser afectado por la sentencia en el pleito; o (c) cuando el solicitante pudiere ser afectado adversa-mente por una distribución o cualquier otra disposición de propiedad que se hallare bajo la custodia o sujeta al control o poder de adjudicación del tribunal.”
“21.2. Intervención permisible
“Mediante oportuna solicitud podrá permitirse a cualquier persona intervenir en un pleito: (a) cuando por ley se le confiera un derecho *394condicional a intervenir; o (b) cuando la reclamación o defensa del solicitante y el pleito principal tuvieren en común una cuestión de hecho o de ■ derecho. Cuando una parte base su reclamación o defensa en cual-quier ley u orden ejecutiva cuya ejecución está a cargo de un funcionario o agencia gubernamental o en un reglamento, orden, requerimiento o acuerdo promulgado, expedido o celebrado de acuerdo con dicha ley u orden ejecutiva, podrá permitírsele al funcionario o agencia intervenir en el pleito mediante solicitud oportuna. Al ejercer su discreción, el tribunal considerará si la -intervención dilatará indebidamente o perjudicará la' adjudicación de los derechos de las partes originales.”


En la moción presentada ante el tribunal de instancia se dice al referirse a la palma de cocos “si es que el uso electoral de la palma de cocos como insignia es permitido” y “si es que la palma de cocos se permite como insignia a pesar de haber sido de hecho usada junto a la palma real en la campaña plebiscitaria.”